Citation Nr: 0208784	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  90-44 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
cause of the veteran's death.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran had active military service from July 1944 to 
October 1945.  He died in November 1987, at the Dallas VA 
Medical Center (MC).  The appellant is the veteran's 
surviving spouse.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a July 1988 decision of the Department of 
Veterans Affairs (VA) Waco Regional Office (RO), which denied 
the appellant's claim of entitlement to compensation under 38 
U.S.C.A. § 1151 (formerly 38 U.S.C.A. § 351) for the cause of 
the veteran's death.  In 1992, on reviewing the appeal, the 
Board determined that additional evidence was required in the 
form of an independent medical expert (IME) opinion.  (See 
March 1992 Board letter.)  An IME opinion was rendered in 
March 1992, and the appellant's representative was provided a 
copy of the opinion.  In May 1992, the representative stated 
that he had reviewed the IME opinion and had no additional 
comments to offer.

In June 1992, the Board returned the case to the RO without 
action following imposition by VA of a stay on consideration 
of all claims involving 38 U.S.C.A. § 1151.  The stay 
remained in effect pending resolution of an appeal involving 
Gardner v. Derwinski, 1 Vet. App. 584 (1991).  After 
completion of that appellate process and VA's lifting of the 
stay, the appellant argued that the cause of the veteran's 
death was related to respiratory symptoms in service, his 
cigarette smoking during service, and a claimed nicotine 
dependence beginning in service.  

In a February 1999 decision, the Board denied service 
connection for the cause of the veteran's death, finding that 
the claim was not well grounded under criteria then in 
effect.  See 38 U.S.C.A. § 5107 (West 1991).  Due to 
significant changes in the law and regulations governing the 
analysis employed in claims invoking the provisions of 38 
U.S.C.A. § 1151, the separate and distinct claim of 
entitlement to compensation under section 1151 for the cause 
of the veteran's death was remanded for due process 
considerations.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).

In June 2002, the appellant's representative noted that the 
appellant's claim of service connection for the cause of the 
veteran's death had been previously denied by the Board as 
not well grounded.  The representative argued that the 
appellant's claim should therefore be readjudicated in light 
of enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Under § 7(b) of VCAA, a claim denied or dismissed as not well 
grounded shall, on request of the claimant or on the 
Secretary's own motion, be readjudicated as if the denial or 
dismissal had not been made provided that the denial was one 
that became final during the period beginning on July 14, 
1999, and ending on the date of enactment of VCAA, November 
9, 2000.  114 Stat. at 2099.  

In this case, as the appellant's claim of service connection 
for the cause of the veteran's death was denied by the Board 
by February 1999 decision, readjudication under VCAA is not 
warranted.  See VA O.G.C. Prec. Op. No. 03-2001 (Jan. 21, 
2001) (published in 66 Fed. Reg. 33,309 (2001).  Of course, 
the appellant is free to reopen her claim on the submission 
of new and material evidence.  See 38 C.F.R. § 3.156 (2002).

In April 2002, the appellant indicated that she had retired, 
that her only source of income was from Social Security, and 
that about half that income was spent on medical expenses.  
Liberally construing her letter, the Board concludes that it 
may be considered an informal claim for nonservice-connected 
death pension benefits.  Inasmuch as this claim is not 
inextricably intertwined with the issue now before the Board 
on appeal, it is referred to the RO for initial adjudication.

FINDINGS OF FACT

1.  The veteran died in November 1987 at the Dallas VAMC; the 
cause of his death was pulmonary embolus.

2.  The preponderance of the evidence indicates that the 
veteran's death was not causally related to treatment 
received during his terminal period of hospitalization at the 
Dallas VAMC.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for the cause of the veteran's death have not 
been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. § 3.358 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a change in the law 
during the pendency of this appeal with enactment of VCAA, 
which provides that on receipt of a complete or substantially 
complete application, VA shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to VA 
that is necessary to substantiate the claim.  38 U.S.C. § 
5103 (West Supp. 2001).  VCAA also requires VA to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C. § 5103A 
(West Supp. 2002).  

In this case, the Board finds that VA has satisfied its 
duties to the appellant, under both former law and the new 
VCAA.  A review of the record indicates that VA has conducted 
appropriate evidentiary development in this case, including 
obtaining an IME.  There is no indication of outstanding, 
relevant evidence which has not yet been obtained.  The Board 
further notes that the appellant has been informed on 
numerous occasions via decisions of the RO, Statements of the 
Case, and communications from both the RO and the Board, of 
the nature of the evidence needed to substantiate her claim.  
As VA has fulfilled the duty to assist, and as the change in 
law has no additional material effect on adjudication of this 
claim, the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Bernard v 
Brown, 4 Vet. App. 384 (1993).

I.  Factual Background

The veteran's service medical records are silent for any 
clinical finding or symptom of a respiratory disorder.  He 
was wounded in combat in April 1945, suffering a penetrating 
wound that resulted in a fracture of the skull in the right 
parietal region; the wound left a skull defect in the same 
region.  He was medically discharged from military service in 
October 1945.

By November 1945 decision, the RO granted service connection 
for gunshot wound, traumatic lesions, skull fracture, 
parietal region, headaches, dizziness, and general 
postoperative weakness; a 100 percent rating was assigned 
based on the need for a period of convalescence.  The 
veteran's disability was subsequently recharacterized as 
chronic brain syndrome with neurotic and homonymous 
hemianopsia with definite social and industrial impairment, 
and assigned a 30 percent rating.  Loss of part of the skull 
was assigned a separate 30 percent disability rating.

August and September 1986 VA clinical records noted emphysema 
in a cigarette smoker, treatment for dysthymia, a 35-pack-
year history of smoking, complaints of nervousness with an 
observation that the veteran had a cigarette continuously, 
and severe airway obstruction shown by spirometry.

In October 1986, the veteran was admitted to a VA medical 
facility for four days with a history of chronic obstructive 
pulmonary disease (COPD) and psychiatric depression.  He 
presented with cardiac symptoms, but myocardial infarction 
was ruled out, although an old inferior infarct was noted.  
The hospital discharge summary indicated that testing was 
consistent with severe obstructive airway disease.  Clinical 
records associated with this period of hospitalization 
indicate that he smoked a pack of cigarettes daily.  

Later in October 1986, the veteran was admitted to a private 
medical facility with complaints of insomnia, crying spells, 
anxiety, emotional lability, and marital difficulties.  He 
received psychiatric treatment; the final diagnoses were 
organic affective disorder and marital difficulties.

The veteran was hospitalized in June 1987 with complaints of 
chest tightness, shortness of breath, and cough productive of 
thick green sputum.  He also had scattered expiratory 
wheezes.  It was felt that he suffered a small subendocardial 
myocardial infarction in the septal region.  He was placed on 
medication and had no further chest pain during the 
hospitalization.  The discharge diagnoses included 
exacerbation of COPD, subendocardial myocardial infarction, 
and depression.  Clinical records prepared during this 
hospitalization showed the etiology of the exacerbation of 
COPD was unclear; cigarettes, the weather, and anxiety were 
noted as possible etiologies.  

On November 3, 1987, the veteran was admitted to the Dallas 
VAMC with a diagnosis of major depression with melancholia 
and various psychiatric complaints.  These symptoms, which 
included organic brain syndrome secondary to penetrating 
skull trauma, were treated with activities and medication.  
Medication that was noted to adversely affect organic brain 
syndrome was discontinued.  The discharge summary noted that

[h]e complained of dyspnea on admission 
and continued to complain of dyspnea 
which increased we felt and his symptoms 
appeared to be more in line with 
generalized anxiety with depressive 
features and so he was referred to the 
pulmonary service and a bronchoscopy was 
done to rule out endotracheal lesion.  
His dyspnea appeared to vacillate from 
moderate to severe and he did not appear 
to be greatly improved.  He complained of 
a back pain, there was a history of 
recent myocardial infarction so he was 
referred to medicine to evaluate and to 
advise us of his general cardiac status.  
The [veteran] was moved from the four-bed 
ward into a more private area near the 
nurse's station where he could be seen 
and tended to more promptly.

Clinical records indicated that the shortness of breath may 
have been related to anxiety more than COPD and that it was 
recommended that the veteran discontinue smoking.  Later 
during that period of hospitalization, at about 8:20 p.m., a 
nurse responded to the sound of someone falling and found the 
veteran lying on the floor.  A cardiac arrest team was 
called; the team arrived at 8:30 p.m., but their efforts were 
unsuccessful and the veteran was pronounced dead at 9:10 p.m.  
The certificate of death listed the immediate cause of death 
as pulmonary embolus, but did not list any underlying cause 
for the immediate cause of death.

An autopsy report was prepared the next day.  The principle 
diagnoses were severe emphysema, marked mucous plugging of 
bronchi with mucous bronchitis, mild bronchiectasis, recent 
myocardial infarction, and aspiration of gastric contents.  
Other relevant diagnoses included mild arteriosclerosis of 
aorta and anthracosis.  The medical examiner wrote that the 
principal anatomic findings were obstructive pulmonary 
disease including emphysema, moderate bronchiectasis, and 
marked obstruction of the bronchi with mucous plugs, and that 
"all of the changes noted can be contributed to the history 
of cigarette smoking, though [the veteran's] history of an 
estimated 40 pack years is somewhat less than one might 
expect considering the degree of changes present."  The 
examiner noted that there was evidence of an acute ischemic 
injury in the day or so immediately before death; he also 
wrote that there was evidence of some component of right-
sided heart failure, more likely secondary to his lung 
disease than to failing left ventricular function.  He 
indicated 

[c]onsidering these changes, which are 
consistent with declining respiratory 
function to a significant level, it is 
most likely that the [veteran] suffered 
an acute respiratory arrest or failure, 
possibly with resulting cardia 
arrhythmia.  According to history, the 
[veteran] apparently did not have any 
vomitus in his mouth or around him when 
he was first found, the aspiration then 
appears to have been a complicating 
factor.

The medical examiner continued that there was evidence of 
subclinical pneumonia or colonization, and that a low grade 
or very early sepsis was a final contributing factor in his 
cardiopulmonary arrest.  He indicated that "[i]n summary, 
this [veteran] . . . appears to have died as a result of 
chronic respiratory disease and acute respiratory failure."

In April 1990, the veteran's daughter indicated her belief 
that the VA hospital was negligent in treating her father.  
She noted that, after her father's death, she and her sister 
had "spent the whole day at the [VAMC] trying to find out 
some discrepancies in stories."  She indicated that they 
spoke to one of her father's roommates who indicated that he 
could not get a nurse to respond to him.  She also indicated 
that the hospital administrator and head physician were 
uncaring and uncooperative.  

In an April 1990 statement, the appellant essentially alleged 
that the veteran received substandard care at the VAMC 
because his treatment focused on his psychiatric disability 
rather than his physical condition.  

In March 1992, the Board sought an IME opinion to determine, 
in part, whether the veteran's care during his terminal 
hospitalization stay was in accordance with standard 
practices.  The Board also sought to determine the 
relationship, if any, between any lack of care by VA and the 
veteran's death.  

In a March 1992 opinion, the IME wrote that he had reviewed 
the material in the claims file, including the terminal 
hospital records, the death certificate and autopsy report, 
several statements from the appellant and the veteran's 
daughter, and other medical records.  Based on his review of 
the record, the IME indicated that it was his opinion that 
the veteran received appropriate medical care throughout his 
hospitalization.  He noted that there were daily progress 
notes from the nursing staff relating to his shortness of 
breath.  He indicated that it was noted on at least one 
occasion that, with reassurance, his breathing returned to 
normal.  He noted that in a patient such as the veteran, the 
anxiety component would certainly make interpretation of his 
symptoms more difficult.  In that regard, the IME indicated 
that the veteran had been thoroughly evaluated by the 
pulmonary service, including a bronchoscopy.  He noted that 
there was no evidence of infection at that time.  Also, at no 
time during the veteran's hospitalization was he febrile, 
which might have indicated a pneumonic process.  He indicated 
that "I do not feel that in any way the [veteran's] 
pulmonary disease was neglected or inadequately treated."  
He indicated that the veteran's hospital care was appropriate 
and in accordance with standard practices.  

II. Analysis

Essentially, the appellant contends that the veteran received 
substandard care while hospitalized at the Dallas VAMC in 
November 1987, and that the lack of such care either directly 
caused or substantially contributed to his death.  

In pertinent part, 38 U.S.C.A. § 1151 (West 1991) provided 
that where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or in death, 
disability compensation shall be awarded in the same manner 
as if such disability, aggravation, or death were service-
connected.  

In Brown v. Gardner, 115 S. Ct. 552 (1994), the U.S. Supreme 
Court held that VA's interpretation of 38 U.S.C. § 1151 as 
encompassing only additional disability resulting from VA 
negligence or from accidents during treatment was unduly 
narrow.  The U.S. Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA treatment and additional disability, 
and that there need be no identification of "fault" on the 
part of VA.  It was further found that the then implementing 
regulation, 38 C.F.R. § 3.358(c)(3), was not consistent with 
the plain language of 38 U.S.C.A. § 1151 with respect the 
regulation's inclusion of a fault or accident requirement.

The U.S. Supreme Court further held that not every 
"additional disability" was compensable.  The validity of 
the remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S. Ct. 552, 556 n.3 (1994):  "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment. . . .VA's action is not the cause of the 
disability in those situations."

Thereafter, VA sought an opinion from the Attorney General of 
the United States as to the full extent to which section 1151 
benefits were authorized under the Supreme Court's decision.  
The requested opinion was received from the U.S. Department 
of Justice, Office of Legal Counsel on January 20, 1995, as 
follows: "our conclusion is that the [Supreme] Court 
intended to recognize only a narrow exclusion [to the "no 
fault" rule], confined to injuries that are the necessary, 
or at most, close to certain results of medical treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement that was struck down by the Supreme Court.  38 
C.F.R. § 3.358(c)(1) provided that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provided that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) provided 
that compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, his representative.  
Necessary consequences are those which are certain to result 
from, or were intended to result from, the examination or 
medical or surgical treatment administered.  Id.

Under 38 C.F.R. § 3.358(c)(3), compensation was precluded 
where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
Congress.  See section 422(a) of PL 104-204.  The purpose of 
the amendment is, in effect, to overrule the decision in 
Gardner, which held that no showing of negligence is 
necessary for recovery under section 1151.  In August 1998, 
38 C.F.R. §§ 3.358 and 3.380 were amended to conform with the 
amended statue.  The new sections, 38 C.F.R. §§ 3.361, 3.363, 
were effective from October 1, 1997.  63 Fed. Reg. 45006-7 
(1998) (codified at 38 C.F.R. §§ 3.361, 3.363 (2002)).

The appellant filed her claim for compensation under 38 
U.S.C.A. § 1151 for the cause of the veteran's death in 
December 1987.  The Board notes that where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to an appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  As a result, the 
appellant's claim must be evaluated under both old and new 
provisions of 38 U.S.C.A. § 1151 to determine which version 
is most favorable to her.  Here, the Board finds that the old 
provisions, prior to congressional action, are clearly more 
favorable to the appellant.  Thus, the Board will apply those 
provisions in this case.

Under those provisions, the critical issue in this case is 
whether the veteran's death was a result of substandard VA 
treatment, as the appellant contends.  As indicated above, in 
a detailed March 1992 opinion, an IME directly addressed this 
issue.  Specifically, the IME indicated that he had examined 
the veteran's claims folder, including his medical records 
and statements from the veteran's family, and had concluded 
that there was no evidence which confirmed the appellant's 
contention that the veteran had received substandard care at 
the Dallas VAMC.  He explained that there was no indication 
that the veteran's pulmonary disease was neglected or 
inadequately treated.  Rather, he indicated that the 
veteran's hospital care was appropriate and in accordance 
with standard practices.

The Board assigns great probative weight to this medical 
opinion, which is the only evidence of record other than the 
lay assertions of the appellant and her daughter, which 
directly addresses the critical question in this case.  The 
Board notes that this opinion reflects that it was based on 
an in depth review of the veteran's medical records.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  The IME also 
provided a detailed rationale for his opinion, referenced the 
pertinent medical evidence, directly addressed the 
appellant's contentions, and gave a clear explanation for 
discounting her theory.

The Board finds that this opinion is entitled to far more 
probative weight than the lay speculation of the appellant 
that the veteran's death was due to substandard care at the 
VAMC.  Such opinion is clearly a matter for an individual 
with medical knowledge and expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Other than the appellant's lay assertions, the Board finds 
that there is no other competent and probative evidence of 
record that the veteran's death was causally related to the 
treatment, or lack thereof, he received at the Dallas VAMC 
during his terminal period of hospitalization.  It is noted 
that the appellant's representative had no further comment to 
advance, following review of the aforementioned March 1992 
IME opinion.  

On the basis of all the evidence, the Board must find that 
the preponderance of the most probative evidence of record 
establishes that the veteran's death was not the result of VA 
medical treatment.  The benefit of the doubt doctrine is not 
for application where the clear weight of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (providing 
that a claimant need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail).  Thus, compensation under 38 U.S.C.A. § 
1151 for the cause of the veteran's death must be denied.


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for the cause of the veteran's death is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

